                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                        8:18CR263

       vs.
                                                                           ORDER
JAVON MURRY,

                       Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION TO EXTEND THE
PRETRIAL-MOTIONS DEADLINE [21]. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 14-day extension. Pretrial Motions shall be filed
by October 25, 2018.


       IT IS ORDERED:
       1.      Defendant's UNOPPOSED MOTION TO EXTEND THE PRETRIAL-MOTIONS
DEADLINE [21] is granted. Pretrial motions shall be filed on or before October 25, 2018.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between October 11, 2018, and October 25, 2018, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


       Dated this 12th day of October, 2018.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
